Citation Nr: 0203602	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  98-03 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for atrial fibrillation as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.


REMAND

The veteran has previously alleged entitlement to service 
connection for atrial fibrillation as secondary to service-
connected lung cancer and post-traumatic stress disorder 
(PTSD).  The RO's denial of that claim is the basis for the 
appeal currently before the Board.  

In the April 2002 Appellant's Brief, the veteran's 
representative raises the issue of service connection for 
alcohol abuse, which has not been previously addressed by the 
RO.  He essentially argues that the veteran abuses alcohol as 
a result of PTSD symptoms, such that secondary service 
connection is in order.  He further alleges that the evidence 
shows a relationship between the alcohol abuse and atrial 
fibrillation.  Therefore, the contention is that if service 
connection is established for alcohol abuse, service 
connection for atrial fibrillation would necessarily follow.  

Some claims are so intimately connected that, in the 
interests of judicial economy and avoidance of piecemeal 
litigation, they should be appealed together.  Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); see generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992).  The Board finds that the issues 
discussed above are inextricably intertwined, such that a 
remand is required so that the RO may consider the newly 
raised claim prior to any appellate consideration of the 
issue currently before the Board.  The Board's action on the 
pending appeal is therefore deferred.  

With respect to the new claim, the Board notes that the 
representative specifically refers to evidence in the file 
showing diagnosis and treatment in 1994 for atrial 
fibrillation due to long-term alcohol consumption.  However, 
review of the claims folder finds no relevant medical records 
dated before 1995.  Yet, the report of the March 2001 VA 
examination, which indicates that the examiner reviewed both 
the claims folder and the veteran's medical records, mentions 
a diagnosis of atrial fibrillation in April 1994.  It is 
presumed that the medical records in question are VA records, 
which have not been associated with the claims folder.  On 
remand, the RO should secure that evidence.  See 38 U.S.C.A. 
§ 5103A(c) (West Supp. 2001) (in a disability compensation 
claim, the duty to assist includes obtaining records of 
relevant VA medical treatment); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).

In addition, the RO has secured medical records from M. 
Kwasman, M.D., dated in 1998.  In April 2001, the veteran 
provided a completed release of medical information for 
Spokane Cardiology, on which the RO apparently took no 
action.  However, Dr. Kwasman's records indicate that he is 
one of several physicians in the Spokane Cardiology practice.  
Thus, it is unclear whether the veteran received treatment 
from other doctors in the practice.  On remand, the RO should 
clarify this matter and seek to obtain additional relevant 
medical records, if any.  See 38 U.S.C.A. § 5103A(b) (the 
duty to assist includes making reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
explain that he has previously provided 
releases of medical information for 
Spokane Cardiology and for Dr. Kwasman, a 
physician at Spokane Cardiology.  The RO 
should ask the veteran to list his 
treating physicians at Spokane 
Cardiology, including Dr. Kwasman, and 
the date (month and year) on which such 
treatment began.  The RO should then ask 
the veteran to provide, or authorize VA 
to obtain, records for the treatment in 
question that are not already of record.  
Any negative response to a request for 
records should be associated with the 
claims folder.  

2.  The RO should secure, as provided by 
law, all medical records from the VA 
medical center in Spokane dated from 1994 
to the present.  Any negative response to 
a request for records should be 
associated with the claims folder. 

3.  After completing the necessary 
development, the RO should adjudicate the 
veteran's claim for service connection 
for alcohol abuse as secondary to his 
service-connected PTSD.  

4.  The RO should then readjudicate the 
claim for service connection for atrial 
fibrillation as secondary to service-
connected disability.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

